DETAILED ACTION
Claim Objections
Claims 21-22, 29, and 31 are objected to because of the following informalities:
Claim 21 line 1 reads: “the axial slots”. This should be corrected to read --axial slots-- for clarification purposes.
	Claim 22 line 2 reads: “that is set part”. It is interpreted that applicant intended claim 22 to read --that is set apart-- for clarification purposes. 
Claims 29 and 31 line 3 both read: “and slot is”. This should be corrected to read --and the slot is-- for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 18-21, 23 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bober et al (US 4,603,998) in view of Sew-Eurodrive (WO 2014/187540).
Regarding claim 13, Bober et al discloses an assembly for connecting an adapter shaft to a shaft in a force-fitting manner (see Fig. 3), the adapter shaft (1) including an outer circumference (see Figs. 1-2), comprising: 
a clamping ring (2) adapted to be mounted on the adapter shaft (1), the shaft (10) insertable into the adapter shaft, the clamping ring including an annular groove (14); 
at least one insertion ring (13) at least partially arranged in the annular groove and including a nose region (16) that projects radially inward and is adapted to project at least partially into a slot of the adapter shaft (see annotated Figure 4 below).
Bober et al. fail to expressly disclose an assembly wherein the adapter shaft includes a flattened region arranged on the outer circumference of the adapter shaft, the clamping ring including a radially uninterrupted threaded bore, and a screw part screwed into the radially uninterrupted threaded bore and adapted to exert pressure on the flattened region of the adapter shaft.
Sew-Eurodrive teaches an adaptor shaft (12) comprising a flattened region (30) arranged on the outer circumference of the adapter shaft located diametrically opposite a top set screw (41), a clamping ring (61) including a radially uninterrupted threaded bore (bore that accepts 13), and a screw part (13) screwed into the radially uninterrupted threaded bore and adapted to exert pressure on the flattened region of the adapter shaft (see Fig. 7), in order to provide a strong connection between the adapter shaft and clamping ring further preventing rotation between components.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Bober et al, with Sew-Eurodrive, such that it comprises a second set screw interacting with a flattened region on the adapter shaft of Bober et al, and arranged diametrically opposite the set screw of Bober et al, in order to provide a strong connection between the adapter shaft and clamping ring further preventing rotation between components.

    PNG
    media_image1.png
    489
    631
    media_image1.png
    Greyscale

Regarding claim 14, the combination of Bober et al and Sew-Eurodrive discloses wherein the screw part (13 of Sew-Eurodrive) includes a threaded pin (see attached merged translation of Sew-Eurodrive page 6 line 9).
Regarding claim 15, the combination of Bober et al and Sew-Eurodrive discloses wherein the annular groove (14 of Bober et al) is provided in an inner wall and/or a hollow side of the clamping ring (2, see Fig. 3 of Bober et al).
Regarding claim 16, the combination of Bober et al and Sew-Eurodrive discloses wherein the slot (see annotated Figure 4 above) is axially continuous and/or continues through a wall of the adapter shaft (see Fig. 4 of Bober et al), the adapter shaft being hollow; and 
wherein the slot is arranged as an axial slot extending in an axial direction in relation to a shaft axis of the adapter shaft and/or the slot is arranged as a transverse slot extending transversely to the axial direction in relation to the shaft axis of the adapter shaft and/or in a circumferential direction in relation to the shaft axis of the adapter shaft (see annotated Figure 4 below, and see NOTE below).
NOTE: See in annotated Figure below that the slot extends between the lines, and extends along the curvature of the adapter shaft, therefore extending in the circumferential direction.

    PNG
    media_image2.png
    522
    567
    media_image2.png
    Greyscale

Regarding claim 18, the combination of Bober et al and Sew-Eurodrive discloses wherein the transverse slot (9 of Bober et al) passes through an axial slot (8 of Bober et al, see annotated Figure 2 and Figure 3 below).

    PNG
    media_image3.png
    469
    584
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    433
    725
    media_image4.png
    Greyscale


Regarding claim 19, the combination of Bober et al and Sew-Eurodrive discloses wherein the adapter shaft (1 of Bober et al) includes additional axial slots (the spline valleys on the adapter shaft 1, see annotated Figure 4 below), and the axial slots of the adapter shaft are set apart from one another at regular intervals in the circumferential direction (see Fig. 4).

    PNG
    media_image5.png
    385
    346
    media_image5.png
    Greyscale

Regarding claim 20, the combination of Bober et al and Sew-Eurodrive discloses wherein the shaft (10 of Bober et al) is insertable into a hollow shaft region (see Fig. 3 of Bober et al) of the adapter shaft (1 of Bober et al) and/or is coaxially arranged coaxially with the adapter shaft (see Fig. 3 of Bober et al).
Regarding claim 21, the combination of Bober et al and Sew-Eurodrive discloses wherein the axial slots (seen in annotated Figure 4 above in the rejection of claim 19) are open toward an axial end of the adapter shaft and lead into the environment and/or into the ambient air (see Fig. 3, and Column 3 lines 56-57 of Bober et al).
Regarding claim 23, the combination of Bober et al and Sew-Eurodrive discloses wherein the adapter shaft (1 of Bober et al) includes a chamfer and/or a lead-in bevel in an axial end region (see annotated Figure 3 below).

    PNG
    media_image6.png
    836
    944
    media_image6.png
    Greyscale

Regarding claim 26, the combination of Bober et al and Sew-Eurodrive discloses wherein the adapter shaft (1 of Bober et al) includes, in an axial end region, a bead that is raised in a radially outward direction and that covers a circumferential angular range in a circumferential direction, which includes a circumferential angular range covered by the screw part (13 of Sew-Eurodrive) in the circumferential direction (see NOTE below) and/or which is similar to a circumferential angular range covered by the flattened region in the circumferential direction.
NOTE: Fig. 3 of Bober et al depicts an axial end region of an adapter shaft, therefore the bead is in an axial end region. See in annotated Figure below that the bead is shown in a cross sectional view that contains the slot, and a region diametrically opposite the slot where the screw part is taught by Sew-Eurodrive to be located, and therefore the bead is within a circumferential angular range covered by the screw part.

    PNG
    media_image7.png
    865
    668
    media_image7.png
    Greyscale

Regarding claim 27, Bober et al discloses a device, comprising: 
an adapter shaft (1) including a slot (see annotated Figure 4 above), an outer circumference (see Fig. 4); 
a shaft (10) inserted into the adapter shaft; 
an assembly connecting the adapter shaft to the shaft in a force-fitting manner (see Fig. 3), the assembly including: 
a clamping ring (2) mounted on the adapter shaft and including an annular groove (14); and 
at least one insertion ring (13) at least partially arranged in the annular groove and including a nose region (16) that projects radially inward and projects at least partially into the slot of the adapter shaft (see annotated Figure 4 above).
Bober et al. fail to expressly disclose a device wherein a flattened region is arranged on the outer circumference of the adapter shaft, a clamping ring including a radially uninterrupted threaded bore, and a screw part screwed into the radially uninterrupted threaded bore and exerting pressure on the flattened region of the adapter shaft.
Sew-Eurodrive teaches an adaptor shaft (12) comprising a flattened region (30) arranged on the outer circumference of the adapter shaft located diametrically opposite a top set screw (41), a clamping ring (61) including a radially uninterrupted threaded bore (bore that accepts 13), and a screw part (13) screwed into the radially uninterrupted threaded bore and adapted to exert pressure on the flattened region of the adapter shaft (see Fig. 7), in order to provide a strong connection between the adapter shaft and clamping ring further preventing rotation between components.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Bober et al, with Sew-Eurodrive, such that it comprises a second set screw interacting with a flattened region on the adapter shaft of Bober et al, and arranged diametrically opposite the set screw of Bober et al, in order to provide a strong connection between the adapter shaft and clamping ring further preventing rotation between components.
Regarding claim 28, the combination of Bober et al and Sew-Eurodrive discloses wherein the flattened region (30 of Sew-Eurodrive) is arranged diametrically opposite the slot (see annotated Figure 4 of Bober et al above).
Regarding claim 29, the combination of Bober et al and Sew-Eurodrive discloses wherein the slot (see annotated Figure 4 of Bober et al above) is arranged as an axial slot extending in an axial direction in relation to a shaft axis of the adapter shaft (see NOTE 1 below), and slot is arranged as a transverse slot extending transversely to the axial direction in relation to the shaft axis of the adapter shaft (see NOTE 2 below) and/or in a circumferential direction in relation to the shaft axis of the adapter shaft.
NOTE 1: See in Fig. 3 of Bober et al that the slot extends in the axial direction to allow the insertion ring to enter.
NOTE 2: See in Fig. 4 of Bober et al that the slot extends in a transverse direction to the shaft axis.
Regarding claim 30, the combination of Bober et al and Sew-Eurodrive discloses wherein the flattened region (30 of Sew-Eurodrive) is arranged diametrically opposite the slot (see annotated Figure 4 of Bober et al above).
Regarding claim 31, the combination of Bober et al and Sew-Eurodrive discloses wherein the slot (see annotated Figure 4 of Bober et al above) is arranged as an axial slot extending in an axial direction in relation to a shaft axis of the adapter shaft (see NOTE 1 below), and slot is arranged as a transverse slot extending transversely to the axial direction in relation to the shaft axis of the adapter shaft (see NOTE 2 below) and/or in a circumferential direction in relation to the shaft axis of the adapter shaft.
NOTE 1: See in Fig. 3 of Bober et al that the slot extends in the axial direction to allow the insertion ring to enter.
NOTE 2: See in Fig. 4 of Bober et al that the slot extends in a transverse direction to the shaft axis.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bober et al. in view of Sew-Eurodrive, as applied to claim 13, and further in view of Rode (US 10,107,324).
Regarding claim 17, the combination of Bober et al and Sew-Eurodrive fails to expressly disclose wherein the insertion ring is arranged as a plastic injection molding part.
Rode teaches an insertion ring (retaining member 40) made of plastic (see Column 8 lines 58-60). Further, Rode teaches that the insertion ring (retaining member 40) may be molded of materials (see Column 8 lines 50-54) such as plastic. Therefore, Rode is interpreted to teach the insertion ring (retaining member 40) is made from a plastic molding process, considered to be injection molding, in order to provide an insertion ring that will not corrode and can accurately be produced from a low cost material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bober et al and Sew-Eurodrive, with Rode, such that it comprises an insertion ring arranged as a plastic injection molded part in order to provide an insertion ring that will not corrode and can accurately be produced from a low cost material. 

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bober et al. in view of Sew-Eurodrive, as applied to claim 16, and further in view of Jackson (US 2,426,219).
Regarding claim 22, the combination of Bober et al and Sew-Eurodrive discloses that the insertion ring (13 of Bober et al) contains a nose region (16 of Bober et al) located at the separation point in the ring, but does not expressly disclose wherein the insertion ring includes a radially inwardly projecting web region that is set part from the nose region in the circumferential direction, the web region at least partially projecting into the transverse slot.
Jackson teaches an insertion ring (32) within an annular groove (30), and that the insertion ring includes a radially inwardly projecting web region (34, see annotated Figure 2 below) that is set apart from the separation point in the ring in the circumferential direction (see Fig. 2), and wherein the web region at least partially projecting into a transverse slot (see NOTE below) in order to help prevent relative rotation between the components (see Column 2 lines 12-13).
NOTE: It can be seen in Fig. 1 and Fig. 3 of Jackson that the inwardly projection web region (34) is projected into a slot in member (24). Further, the slot has a width component, transverse to the longitudinal axis, and therefore extends in the transverse direction and is considered a transverse slot.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bober et al and Sew-Eurodrive, with Jackson, such that it comprises the inwardly extending web region of Jackson that is diametrically opposite the separation point of the insertion ring, and the slot of Jackson that accepts the inwardly extending web region of Jackson, on the assembly of Bober et al, in order to help prevent relative rotation between the components (see Column 2 lines 12-13) by providing a web region riding in a slot of the adapter shaft.

    PNG
    media_image8.png
    322
    637
    media_image8.png
    Greyscale

Regarding claim 24, the combination of Bober et al, Sew-Eurodrive, and Jackson discloses wherein the web region (inwardly projecting web region (34) of Jackson) projects radially inward and includes a radially inward edge that is aligned tangentially (see annotated Figure 2 below of Jackson).

    PNG
    media_image9.png
    470
    417
    media_image9.png
    Greyscale


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bober et al. in view of Sew-Eurodrive, as applied to claim 13, and further in view of Sagady (US 4,124,318).
Regarding claim 25, the combination of Bober et al and Sew-Eurodrive fails to expressly disclose wherein the clamping ring includes a lead-in bevel in an axial end region.
Sagady teaches wherein the clamping ring (14) includes a lead-in bevel (27) in an axial end region (see Fig. 1) in order to ease alignment and connection of the adapter shaft (16) and the clamping ring. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bober et al and Sew-Eurodrive, with Sagady, such that it comprises a clamping ring including a lead-in bevel in an axial end region of the surface that is in contact with the adapter shaft, in order to ease alignment and connection of the adapter shaft and the clamping ring.
Response to Arguments
Applicant’s arguments with respect to claims 13 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        

/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619